Case 2:16-cr-00012-LGW-BWC Document 1040 Filed 09/29/20 Page 1 of 4



                                                                             FILED
                                                                  John E. Triplett, Acting Clerk
                                                                   United States District Court

                                                               By mgarcia at 8:51 am, Sep 29, 2020
Case 2:16-cr-00012-LGW-BWC Document 1040 Filed 09/29/20 Page 2 of 4
Case 2:16-cr-00012-LGW-BWC Document 1040 Filed 09/29/20 Page 3 of 4
Case 2:16-cr-00012-LGW-BWC Document 1040 Filed 09/29/20 Page 4 of 4
